                         UNITED STATES DISTRICT COURT

                               DISTRICT OF MINNESOTA



Clifford M. Farmer, et al.,                       Case No. 18-2375 (SRN/BRT)

                     Plaintiffs,

v.                                                ORDER

Chad Johnson, et al.,

                     Defendants.



       The above matter comes before the Court upon the Report and Recommendation of

United States Magistrate Judge Becky R. Thorson dated March 4, 2019. No objections

have been filed to that Report and Recommendation in the time period permitted.

       The Court, being duly advised in the premises, upon the Report and

Recommendation of the Magistrate Judge, and upon all of the files, records and

proceedings herein, now makes and enters the following Order.

       IT IS HEREBY ORDERED:

       1. The Report and Recommendation of the Magistrate Judge [Docket No. 13] is

          ADOPTED; and
      2. The Complaint [Document No. 1] is DISMISSED WITHOUT PREJUDICE

         under Fed. R. Civ. P. 41(b) for failure to prosecute.

      LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: March 29, 2019


                                                s/Susan Richard Nelson
                                                SUSAN RICHARD NELSON
                                                United States District Judge




                                            2
